Citation Nr: 1615887	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  13-11 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Service connection for depression, to include as secondary to the service-connected diabetes mellitus type 2.

2.  Service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus type 2. 

3.  Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2. 

4.  Service connection for loss of visual acuity of the eyes, to include as secondary to the service-connected diabetes mellitus type 2. 

5.  Service connection for erectile dysfunction, to include the question of entitlement to special monthly compensation for loss of use of a creative organ, to include as secondary to the service-connected diabetes mellitus type 2.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from August 1965 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Board has reviewed both the Veterans Benefits Management System (VBMS) and "Virtual VA" files so as to ensure a total review of the evidence.  

In January 2016, the Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  The hearing transcript has been associated with the electronic claims file on VBMS.

The issue of service connection for depression is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a current bilateral upper extremity peripheral neuropathy disability for VA compensation purposes. 

2. The Veteran has a current disability of hypertension.

3. There was neither vascular injury or disease nor chronic symptoms of hypertension manifested during service.

4. Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service. 

5. The current hypertension is not causally or etiologically related to service.

6. The current hypertension was not caused by or increased in severity beyond the natural progress of the disease by the service-connected diabetes mellitus type 2.

7. The Veteran has a current vision disorder of refractive error, left eye cataract, and right eye macular degeneration.

8. The current vision disorder did not start in service, and is not causally or etiologically related to service. 

9. The current left eye cataract and right eye macular degeneration were not caused by or increased in severity beyond the natural progress of the disease by the service-connected diabetes mellitus type 2.

10.   The Veteran has a current disability of erectile dysfunction.

11.   The current erectile dysfunction did not start in service, and is not causally or etiologically related to service.

12.   The current erectile dysfunction was not caused by or increased in severity beyond the natural progress of the disease by the service-connected diabetes mellitus type 2.

13.   For purposes of entitlement to SMC based on loss of use of a creative organ, the Veteran is not service connected for the underlying disability of erectile dysfunction.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus type 2, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

2. The criteria for service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).

3. 3. The criteria for service connection for loss of visual acuity, to include as secondary to the service-connected diabetes mellitus type 2, are not met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2015); VAOPGCPREC 82-90.

4. The criteria for service connection for erectile dysfunction, to include as secondary to the service-connected diabetes mellitus type 2, have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).

5. The criteria for SMC based on loss of use of a creative organ have not been met as a matter of law.  38 U.S.C.A. § 1114(k) (West 2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In April 2008 and May 2008 letters sent prior to the initial adjudication of the claims for service connection in January 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned; thus, the Board finds that VA satisfied its duties to notify the Veteran.

As to the duty to assist, the Board finds that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, relevant VA examination reports, the January 2016 Board hearing transcript, and the Veteran's written statements.  

In connection with the claims for service connection on appeal, VA examined the Veteran in August 2008, September 2008, October 2012, November 2012, and February 2013.  The Board finds that, taken together, the above-referenced examination reports are adequate for the purpose of deciding the appeal.  The examiner reviewed the Veteran's medical history and complaints, made clinical assessments and observations, and rendered opinions regarding the etiology of the claimed disabilities.  Taken, together, the VA examination reports contain all the findings needed to evaluate the claim on appeal, including the Veteran's history and a rationale for the medical opinions reached by the VA examiners.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: (1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

Hypertension and peripheral neuropathy are "chronic diseases" under 38 C.F.R. 
§ 3.309(a); therefore, the "chronic disease" presumptive provisions of 38 C.F.R. 
§§ 3.303(b), 3.307(a)(3), and 3.309(a) apply to the claims for service connection for hypertension and bilateral upper extremity peripheral neuropathy.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  However, erectile dysfunction, cataracts, and macular degeneration are not chronic diseases under 
38 C.F.R. § 3.309(a); therefore, the "chronic disease" presumptive provisions of 
38 C.F.R. §§ 3.303(b), 3.307(a)(3), and 3.309(a) do not apply to the claims for service connection for loss of visual acuity and erectile dysfunction disorders.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension or peripheral neuropathy (organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Under 38 U.S.C.A. § 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, lay evidence is competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr, 21 Vet. App. at 308-09 (concerning varicose veins); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot); Layno, 6 Vet. App. at 470 (a veteran is competent to report on that of which he or she has personal knowledge).  Notwithstanding the above, however, a veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See 38 C.F.R. § 3.159(a)(2); Woehlaert v. Nicholson, 
21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).

Lay evidence can be competent and sufficient evidence of a diagnosis if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372 at 1376-77.  Additionally, a lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg.  Jandreau at 1376-77.

The Board may weigh the absence of contemporaneous medical evidence as one factor to weigh against the other evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection for Bilateral Upper Extremity Peripheral Neuropathy

The Veteran contends that service connection is warranted because bilateral upper extremity peripheral neuropathy is secondary to the service-connected diabetes mellitus type 2.  Specifically, the Veteran asserted that he has pain, numbness, and tingling in both hands as a result of the service-connected diabetes mellitus.  See, e.g., April 2015 statement in lieu of VA Form 646; January 2016 Board hearing transcript. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral upper extremity peripheral neuropathy disability.  During the August 2008 VA examination, the Veteran reported progressive loss of strength, as well as tingling and numbness in the extremities.  Neurological examination of the upper extremities in August 2008 revealed normal motor and sensory functions of the upper extremities.  During the November 2012 diabetic sensory-motor peripheral neuropathy VA examination, the Veteran had no pain, numbness, and paresthesias and/or dysesthesias in the upper extremities.  Upon examination in November 2012, the Veteran had normal bilateral upper extremity motor and sensory functions as evidenced by normal bilateral upper extremity strength testing, deep tendon reflexes, light touch and monofilament testing, position sense, vibration sensation, and cold sensation testing.  The November 2012 VA examiner indicated that the Veteran does not have bilateral upper extremity peripheral neuropathy.  Post-service VA and private treatment records show no diagnosis, treatment for, or a history of bilateral upper extremity peripheral neuropathy. 

To the extent that the Veteran has bilateral upper extremity pain, numbness, or tingling, symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez, 13 Vet. App. at 285.  A separate and distinct current disability, for which service connection is not already established, is necessary for the Veteran's claim of service connection under any theory of entitlement.  Brammer, 3 Vet. App. at 225.  As the weight of the evidence demonstrates that the Veteran does not have a current bilateral upper extremity peripheral neuropathy disability, service connection must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Hypertension

The Veteran contends that service connection is warranted because hypertension is secondary to the service-connected diabetes mellitus type 2.  Specifically, the Veteran asserted that hypertension was caused by the service-connected diabetes.  See, e.g., April 2015 statement in lieu of VA Form 646; January 2016 Board hearing transcript. 

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 896 (32d ed. 2012).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, Note 1 (2015).

The Board finds that the Veteran has a current disability of hypertension.  The August 2008 VA examination report shows a diagnosis of hypertension.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran had no injury, disease, or event pertaining to hypertension in service, that hypertension did not start in service, and that symptoms of hypertension were not chronic in service, were not continuous since service, and did not manifest to a degree of 10 percent within one year of service separation.  Service treatment records show no complaints, treatment, or diagnosis of hypertension.  Review of the service treatment records shows that, while on active duty, blood pressure readings were consistently within normal limits, to include at the July 1969 service separation examination.  The July 1969 service separation report shows a normal clinical evaluation of the vascular system and that the Veteran's blood pressure was within normal limits.  The concurrent report of medical history, which was completed by the Veteran at service separation, shows that the Veteran denied current symptoms and a history of high blood pressure.  During the August 2008 VA examination, the Veteran reported that hypertension started four years earlier, which is 35 years after service separation.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (the Board may weigh the absence of contemporaneous medical evidence in service as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence of onset of symptoms in service lacks credibility merely because it is unaccompanied by contemporaneous service treatment/medical record evidence).

The Board further finds that the weight of the evidence demonstrates that hypertension, which first manifested many years after service, was not caused by service.  The Veteran did not contend, and the evidence does not otherwise reflect, that hypertension is etiologically related to service.  Moreover, there is no service injury, disease, or event to which the current hypertension can be related.  The August 2008 and February 2013 VA examiners indicated that the Veteran has essential hypertension, which is defined as hypertension occurring without discoverable organic cause.  See Dorland's Illustrated Medical Dictionary, 896 (32d ed. 2012).  A fair reading of the February 2013 VA addendum opinion indicated that the VA examiner attributed the current hypertension to the Veteran's body habitus, exercise level, and diet; therefore, the Veteran's hypertension is not related to service.  Based on the foregoing, the Board finds that the Veteran's hypertension is not etiologically related to service.  

Turning to the theory of service connection for hypertension as secondary to the service-connected diabetes mellitus type 2, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the currently-diagnosed hypertension disability was not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus type 2.  While the August 2008 VA examiner opined that the Veteran has essential hypertension, which is aggravated by diabetes, in an August 2008 addendum opinion, the VA examiner explained that hypertension was not worsened beyond natural progression by the service-connected diabetes mellitus type 2.  The August 2008 VA examiner explained that there is no objective evidence of aggravation of hypertension other than the normal course of the diabetes disease process affecting the arterial vessels.  The February 2013 VA examiner explained that the Veteran's body habitus, exercise level, diet, and medication compliance contribute to the Veteran's altered blood pressure values, and that the Veteran's hypertension seems to be progressing naturally, consistent with the Veteran's lifestyle.  

The Board finds that, taken together, the above-referenced VA opinions are highly probative with respect to the theory of service connection for hypertension as secondary to the service-connected diabetes mellitus type 2 because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall v. West, 11 Vet. App. 268 (1998); Barr, 11 Vet. App. at 311; Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence which supports the finding that the currently-diagnosed hypertension is not secondary to the service-connected diabetes mellitus type 2. 

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of hypertension that he experiences at any time, under the facts of this case that include no in-service cardiovascular injury or disease, no chronic symptoms in service, and no continuous post-service symptoms, the Veteran is not shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether hypertension (a vascular disorder) was caused by service or secondary to the service-connected diabetes mellitus type 2 (an endocrine disorder).  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical questions require specialized training for a determination as to diagnosis and causation, so such questions are not susceptible of lay opinions on etiology, and under the facts of this case the Veteran's statements therein cannot be accepted as competent evidence of nexus.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Lay testimony on the question of the etiology of the current hypertension to service or the service-connected diabetes mellitus type 2 is not competent in the present case because the Veteran is not competent to state that hypertension was caused by service or secondary to the service-connected diabetes mellitus type 2.  See Davidson, 581 F.3d at 1316; Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  A diagnosis of hypertension requires clinical blood pressure readings which are neither found within the record during or immediately following his service period, and are not alleged by the Veteran.  Additionally, an opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of unobservable hypertension, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran's statements attributing current hypertension to the service-connected diabetes mellitus are further outweighed by medical evidence of record showing that the service-connected diabetes mellitus type 2 did not cause or aggravate (worsen beyond normal progression) the Veteran's hypertension.  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's hypertension and active duty service, or a secondary relationship to the service-connected diabetes mellitus type 2.  For these reasons, the Board finds that the preponderance of the evidence is against the claim of service connection for hypertension, on direct, presumptive, and secondary theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Loss of Visual Acuity 

The Veteran contends that service connection is warranted because the current loss of visual acuity is secondary to the service-connected diabetes mellitus type 2.  Specifically, the Veteran asserted that his loss of visual acuity was caused by the service-connected diabetes.  See, e.g., April 2015 statement in lieu of VA Form 646; January 2016 Board hearing transcript. 

For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual M21-1, Part VI, Subchapter II, para. 11.07.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

The Board finds that the Veteran has a current vision disability.  The September 2008 VA examination report shows a diagnosis of refractive error, and the October 2012 VA examination report shows diagnoses of cataract of the left eye and macular degeneration of the right eye.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran had no injury, disease, or event pertaining to his vision in service, and that the current loss of visual acuity did not start in service and is not etiologically related to service.  An April 1966 service treatment record shows a diagnosis of refractive error and a prescription for eyeglasses; however, as stated above, refractive errors of the eyes are not diseases or injuries for VA disability compensation purposes, unless such defect was subjected to a superimposed disease or injury which created additional disability.  38 C.F.R. 
§§ 3.303(c), 4.9; VAOPGCPREC 82-90.  Other than the refractive error, service treatment records show no complaints, treatment, or diagnosis of a vision disorder.   The Veteran has not contended, and the record does not otherwise show, any injury that occurred to the Veteran's eyes while on active duty that was superimposed upon the current refractive error.  Furthermore, the July 1969 service separation examination report shows a normal clinical evaluation of eyes, pupils, and ocular motility, and showed distant and near vision measurements of 20/20 bilaterally.  This constitutes affirmative evidence that the Veteran did not have an eye or vision disorder at service separation.  While the concurrent report of medical history shows that the Veteran reported eye trouble, the record reflects that this was due to refractive error, which is not a disease or injury for VA disability compensation purposes. 

Turning to the theory of service connection for loss of visual acuity as secondary to the service-connected diabetes mellitus type 2, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's loss of visual acuity was not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus type 2.  Post-service treatment records, as well as the September 2008 and October 2012 VA examination reports, demonstrate that the Veteran has not been diagnosed with diabetic retinopathy or any vision disorder related to diabetes mellitus type 2.  The October 2012 VA examiner diagnosed the Veteran with left eye cataract and right eye macular degeneration, and opined that the Veteran's left eye cataract is age-related, and that the right eye macular degeneration is not related to diabetes mellitus.  The October 2012 VA examiner attributed the Veteran's loss of visual acuity to the left eye cataract.  The November 2012 VA diabetes examination report shows that the examiner noted that the Veteran does not have any eye disorder due to the service-connected diabetes. 

The Board finds that, taken together, the above-referenced VA opinions are highly probative with respect to the theory of service connection for loss of visual acuity as secondary to the service-connected diabetes mellitus type 2 because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall, 
11 Vet. App. 268; Barr, 11 Vet. App. at 311; Reonal, 5 Vet. App. at 461.  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence which supports the finding that the Veteran's loss of visual acuity is not secondary to the service-connected diabetes mellitus type 2. 

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of vision loss that he experiences at any time, under the facts of this case the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether the current loss of visual acuity was caused by service or secondary to the service-connected diabetes mellitus type 2  See Jandreau, 492 F.3d 1372; see also Buchanan, 451 F.3d 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical questions require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Moray v. Brown, 5 Vet. App. 211 (1993) (regarding causation of retinitis pigmentosa, veteran's testimony of aggravation of pre-existing disability in service was not competent evidence of aggravation, which was medical in nature)

Lay testimony on the question of the etiology of the current loss of visual acuity to the service-connected diabetes mellitus type 2 is not competent in the present case because the Veteran is not competent to state that the current loss of visual was caused by service or secondary to the service-connected diabetes mellitus type 2.  See Davidson, 581 F.3d at 1316; Kahana, 24 Vet. App. at 433, n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the ophthalmology system, the various causes of unobservable eye diseases such as cataracts and macular degeneration, and would involve objective clinical testing that the Veteran is not competent to perform.  The Veteran's statements attributing the current loss of visual acuity to the service-connected diabetes mellitus are further outweighed by medical evidence of record showing that the service-connected diabetes mellitus type 2 did not cause or aggravate (worsen beyond normal progression) the Veteran's cataract or macular degeneration.  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current loss of visual acuity and active duty service, or as secondary to the service-connected diabetes mellitus type 2.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for loss of visual acuity, on direct and secondary theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Erectile Dysfunction
to Include SMC for Loss of Use of Creative Organ

The Veteran generally contends that service connection is warranted because erectile dysfunction is secondary to the service-connected diabetes mellitus type 2.  See, e.g., April 2015 statement in lieu of VA Form 646; January 2016 Board hearing transcript.  The record reflects that the Veteran has erectile dysfunction. 

The Board finds that the weight of the lay and medical evidence of record demonstrates that the Veteran had no injury, disease, or event pertaining to erectile dysfunction in service, that erectile dysfunction did not start in service, and that erectile dysfunction is not related to service.  Service treatment records show no complaints, treatment, or diagnosis of erectile dysfunction.  The July 1969 service separation report shows a normal clinical evaluation of the genitourinary system.  The concurrent report of medical history, which was completed by the Veteran at service separation, shows that the Veteran did not report current symptoms or a history of erectile dysfunction.  As such, there is no service injury, disease, or event to which the current erectile dysfunction can be related.  The Veteran did not contend, and the evidence does not otherwise reflect, that the Veteran's erectile dysfunction is etiologically related to service.  During the August 2008 VA examination, the Veteran reported that his impotence began ten years earlier (1998), which is approximately 29 years after service separation.  See Maxson, 230 F.3d at 1333  (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  

Turning to the theory of service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type 2, after reviewing all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran's erectile dysfunction was not caused or permanently worsened (aggravated) by the service-connected diabetes mellitus type 2.  As stated above, the Veteran reported that erectile dysfunction started in 1998 and that he was diagnosed with diabetes mellitus type 2 in 2004.  See August 2008 VA examination report.  Therefore, the erectile dysfunction preceded the diabetes mellitus by several years, which is a factor that weighs against finding that erectile dysfunction was caused by the service-connected diabetes mellitus.  The August 2008 VA examiner opined that the erectile dysfunction (or impotence) is not a complication of the diabetes mellitus.  At the November 2012 diabetes VA examination, the VA examiner assessed that the erectile dysfunction was not a complication of diabetes and opined was not aggravated by diabetes.

The Board finds that, taken together, the above-referenced VA opinions are highly probative with respect to the theory of service connection for erectile dysfunction as secondary to the service-connected diabetes mellitus type 2 because they are adequately based on objective findings as shown by the record, including the Veteran's history, and provided a rationale for the opinions given.  See Stegall; Barr; Reonal.  Therefore, the Board finds that the above-referenced VA opinions provide competent, credible, and probative evidence that supports the finding that the Veteran's erectile dysfunction is not secondary to the service-connected diabetes mellitus type 2. 

The Board finds that, while the Veteran, as a lay person, is competent to report symptoms of impotence that he experiences at any time, under the facts of this case the Veteran has not been shown to have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding whether erectile dysfunction (which could be related to disorder of brain, nervous system, blood vessels, muscles, hormones, or emotions) was caused by service or secondary to the service-connected diabetes mellitus type 2.  See Jandreau; see also Buchanan (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical questions require specialized training for a determination as to diagnosis and causation, and such questions are not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons, 23 Vet. App. at 6 ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert, 21 Vet. App. at 462 (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

Lay testimony on the question of the etiology of the current erectile dysfunction to service or the service-connected diabetes mellitus type 2 is not competent in the present case, because, under the facts of this case, the Veteran is not competent to state that erectile dysfunction was caused by service or secondary to the service-connected diabetes mellitus type 2.  An opinion of etiology would require knowledge of the complexities of the brain, hormones, vascular, musculoskeletal, psychiatric, and nervous systems, and the various causes of unobservable erectile dysfunction.  

The Veteran's statements attributing current erectile dysfunction to the service-connected diabetes mellitus are further outweighed by medical evidence of record showing that the service-connected diabetes mellitus type 2 did not cause or aggravate (worsen beyond normal progression) the Veteran's erectile dysfunction.  

Based on the foregoing, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's erectile dysfunction and active duty service, or secondary relationship to the service-connected diabetes mellitus type 2.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for erectile dysfunction, on direct and secondary theories, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

SMC under 38 U.S.C. 1114(k) is payable for each anatomical loss or loss of use of one or more creative organs if such loss is a result of a service-connected disability.  In this case, because the underlying erectile dysfunction is not service connected, entitlement to SMC for loss of use of a creative organ must be denied as a matter of law.


ORDER

Service connection for bilateral upper extremity peripheral neuropathy, to include as secondary to the service-connected diabetes mellitus type 2, is denied. 

Service connection for hypertension, to include as secondary to the service-connected diabetes mellitus type 2, is denied. 

Service connection for loss of visual acuity, to include as secondary to the service-connected diabetes mellitus type 2, is denied. 

Service connection for erectile dysfunction, to include entitlement to SMC for loss of use of a creative organ, to include as secondary to the service-connected diabetes mellitus type 2, is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide a claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability or recurrent symptoms of a disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury, or disease in service.  See id.; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).

Service Connection for Depression

The Veteran contends that service connection is warranted for depression as secondary to the service-connected diabetes mellitus type 2.  Specifically, the Veteran asserted that the depression is caused by the diabetes mellitus or by medications he is taking for diabetes.  See, e.g., January 2016 Board hearing transcript.  The record reflects that the Veteran is service connected for diabetes mellitus type 2.  Moreover, an August 2013 VA treatment record shows an assessment of depression.  See also July 2012 VA treatment record (listing major depressive disorder on the active problems list).  As such, this case presents certain medical questions that cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The Veteran was not afforded a VA examination in connection with the claim for service connection for depression.  Based on the foregoing, and in light of the "low threshold" for examination and medical opinion as announced in Mclendon, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature and etiology of any current depression.


Accordingly, the issue of service connection for depression is REMANDED for the following actions:

1. Schedule the appropriate VA examination with opinion in order to assist in determining the etiology of any current depression or acquired psychiatric disorder.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran.  All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions: 

Does the Veteran have depression or any other acquired psychiatric disorder?  If it is the examiner's opinion that the Veteran does not have depression or any acquired psychiatric disability s/he should comment on the significance of the August 2013 VA assessment of depression, as well as the VA treatment records that list depression or major depressive disorder on the Veteran's active problems list.

Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected diabetes mellitus caused the Veteran's depression or acquired psychiatric disorder?


2. 
Is it as likely as not (i.e., probability of 50 percent or more) that the service-connected diabetes mellitus aggravated (that is, permanently worsened in severity beyond normal progression) the Veteran's depression or acquired psychiatric disorder? 

If it is the examiner's opinion that there is aggravation, the examiner should identify the baseline level of severity of the depression or acquired psychiatric disorder prior to onset of worsening, or by the earliest medical evidence created at any time between onset of worsening and receipt of medical evidence establishing the current level of severity.

3. Thereafter, the issue of service connection for depression should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case (SSOC).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


